J-S46007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WILLIAM MOISES TORRES                    :
                                          :
                    Appellant             :   No. 541 EDA 2020

              Appeal from the Order Entered January 7, 2020
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0003055-2008


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 24, 2020

      Appellant, William Moises Torres, appeals pro se from the January 7,

2020 order denying his petition for writ of habeas corpus, in which he

challenged the constitutionality of the statute defining third-degree murder,

18 Pa.C.S. § 2502(a), and the statute setting forth the sentence for that

offense, 18 Pa.C.S. § 1102(d). After careful review, we affirm.

      The facts of Appellant’s convictions are not necessary to our disposition

of his appeal. We only note that on February 8, 2009, Appellant pled guilty

to two counts of third-degree murder. On March 26, 2009, he was sentenced

to an aggregate term of 40 to 80 years’ imprisonment. Appellant did not file

a direct appeal.

      Over the ensuing 10 years, Appellant filed several petitions under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9451-9546, all of which were

either withdrawn or denied. On December 16, 2019, Appellant filed the pro
J-S46007-20



se petition for writ of habeas corpus underlying the present appeal. After the

trial court denied that petition on January 7, 2020, Appellant filed a timely,

pro se notice of appeal. The court thereafter ordered him to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal within 21 days,

informing Appellant that “[a]ny issue not properly included in the concise

statement … timely filed and served shall be deemed waived.”               Order,

2/12/20, at 1 (single page). However, it does not appear from the certified

record that Appellant filed a Rule 1925(b) statement. Nevertheless, the court

issued a Rule 1925(a) opinion on March 10, 2020.             Therein, the court

addressed the merits of Appellant’s claims, considering them as amounting to

a challenge to the discretionary aspects of his sentence, and concluding that

it did not abuse its discretion in fashioning Appellant’s term of incarceration.

See Trial Court Opinion, 3/10/20, at 1-4.

      Herein, Appellant sets forth one issue for our review:

      A. The [t]rial [c]ourt abused its discretion in dismissing Appellant’s
      [p]etition for [h]abeas [c]orpus [r]elief alleging he is illegally
      confined on the basis of a [t]hird[-d]egree [m]urder [c]onviction
      [under] 18 Pa.C.S. § 2502(c) and [s]entence [under] 18 Pa.C.S.
      § 1102(d) that violates [d]ue [p]rocess, [and] is unconstitutional
      and void under the vagueness [d]octrine[,] because the statute
      fails to give fair notice of what actions constitute[] the offense and
      the sentence statute does not authorize a mandatory term.

Appellant’s Brief at 3.

      Initially, Appellant’s failure to file a Rule 1925(b) statement waives his

claim for our review. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in




                                      -2-
J-S46007-20



the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).

      Nevertheless, Appellant has also waived his constitutional challenges to

Sections   2502(c)   and    1102(d)   based    on   this   Court’s   decision   in

Commonwealth v. Rouse, 191 A.3d 1 (Pa. Super. 2018).                  There, the

petitioner submitted a pro se petition for writ of habeas corpus, contending

that Section 1102(b), which mandates a life sentence for second-degree

murder, was void for vagueness.       Id. at 2.   The trial court construed the

petitioner’s argument as a challenge to the legality of his sentence and treated

his filing as a PCRA petition. Id. at 3. On appeal, this Court determined that

the petitioner’s void-for-vagueness argument was not cognizable under the

PCRA, explaining:

      [B]ecause [the petitioner’s] claim does not challenge the
      imposition of a sentence in excess of the lawful maximum, it does
      not fall under the purview of Section 9543(a)(2)(vii). And, to the
      extent that Section 9543(a)(2)(vii) encompasses all illegal-
      sentencing issues, [the petitioner’s] claim does not implicate any
      category of illegal sentences previously recognized by
      Pennsylvania Courts. Moreover, because [the petitioner’s]
      constitutional challenge to Section 1102(b) does not implicate his
      guilt or innocence for the underlying offense, his void-for-
      vagueness claim cannot arise under the typical provision used to
      address constitutional errors, Section 9543(a)(2)(i).

Id. at 7. Ultimately, the Rouse panel treated the filing as a petition for habeas

corpus relief, but held that the petitioner had waived his claim:

      [The petitioner’s] void-for-vagueness claim, just like all claims
      (but for the three categories of illegal-sentencing claims), is
      subject to waiver. Habeas corpus is an extraordinary remedy and
      is available after other remedies have been exhausted or


                                      -3-
J-S46007-20


       ineffectual or nonexistent. It will not issue if another remedy
       exists and is available. As [the petitioner’s] claim could have been
       raised at his sentencing hearing, or in a post-sentence motion, he
       failed to exhaust all available remedies before resorting to habeas
       corpus. Accordingly, we deem his claim waived and, therefore,
       affirm the trial court’s order dismissing his petition on that basis.

Id.   at   6-7    (citations   and    quotation   marks   omitted).   See      also

Commonwealth v. McNeil, 665 A.2d 1247, 1250 (Pa. Super. 1995)

(explaining that issues are not cognizable under the remedy of habeas corpus

if they could have been considered and corrected in the regular course of

appellate review).

       Instantly, we conclude that under Rouse, the trial court in this case

properly treated Appellant’s filing as a petition for writ of habeas corpus,

rather than a PCRA petition.         However, the court erred by addressing the

merits of Appellant’s claims, as they are waived based on his failure to raise

them at sentencing or in a post-sentence motion. In other words, Appellant

“failed to exhaust all available remedies before seeking relief under habeas

corpus” and, consequently, he has waived his claims for our review.            See

Rouse, 191 A.3d at 6-7.1

       Order affirmed.




____________________________________________


1We note that, although the trial court denied Appellant’s petition for different
reasons, “as an appellate court, we may affirm on any legal basis supported
by the certified record.” See id. at 7 (citation omitted).


                                           -4-
J-S46007-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2020




                          -5-